Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered March 7, 2003, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him to a term of 5 years’ probation, unanimously affirmed.
Defendant knowingly, intelligently, and voluntarily waived his right to appeal, and this waiver encompasses his present claim that his conviction should be reduced to criminal trespass in the third degree (see People v Hidalgo, 91 NY2d 733 [1998]). In any event, we find no basis for such a reduction. Concur—Saxe, J.P., Friedman, Nardelli, Gonzalez and Catterson, JJ.